DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 06/02/2021 has been entered. Claim 17 has been amended. Claims 1-12, 14, 17-28 and 30 and  are still pending in this application with claims 1 and 17 being independent.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
6.	Claims 1-12, 14, 17-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over TAMAKI et al. (For. Pub. No: WO 2015/116870 A1) in view of YI et al. (US Pub. No: 2019/0044690 A1).
	Regarding claim 1, TAMAKI et al. teach a method in a node (see Abstract and Fig.4A), the method comprising: obtaining information related to operational modes of a first cell to be measured by the node, wherein the first cell is a neighbor cell of a serving cell of the node (see page 26, para [0099] wherein the WTRU using the determination of CE mode & normal mode operation and possible CE level on a neighbor cell based on one or more of the procedures, is mentioned and wherein a WTRU/node being indicated by the source eNB/serving_cell e.g., in a measurement configuration, that certain neighboring cells/first_cell , which may be identified with a physical cell ID (PCI) supporting CE mode operation, is mentioned),
selecting a measurement procedure from a plurality of possible measurement procedures based on the obtained information related to the operational modes of the first cell, wherein one or more measurement parameters of the selected measurement    procedure are adapted to the operational modes of the first cell (see page 26, para [0099] wherein the WTRU including in the measurement report for the indicated neighboring cell/first_cell, CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned and also see para [0090] wherein the WTRU selecting the PRACH resources and number of repetitions based on the CE level, being determined by the WTRU using WTRU determined means, is mentioned and also see para [0101]) and performing one or more measurements in the first cell using the selected measurement procedure (see para [0099] wherein the WTRU including in the measurement report for the indicated neighboring cell/first_cell, CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned and also see para [0090]). 
TAMAKI et al. is silent in teaching the above method comprising wherein the operational modes of the first cell comprise two or more of an in-band mode, a stand-alone mode, and a guard-band mode, determining two or more operational modes supported by the node and wherein selecting the measurement procedure from the plurality of possible measurement procedures is further based on the determined two or more operational modes supported by the node. 
However, YI et al. teach a method (see Abstract) comprising wherein the operational modes of the first cell comprise two or more of an in-band mode, a stand-alone mode, and a guard-band mode (see para [0064] wherein UE supporting IoT protocol and supporting all three operation modes, is mentioned and also see paragraphs [0052] to [0054] wherein the three operation modes including a stand-alone mode, a guard-band mode and an in-band mode, is mentioned), determining two or more operational modes supported by the node (see para [102] wherein the UE identifying in-band operation mode & stand-alone operation, is mentioned, also see para [0107] wherein data mapping being based on 15KHz when  both in-band and wherein selecting the measurement procedure from the plurality of possible measurement procedures is further based on the determined two or more operational modes supported by the node (see Figures 10 & 11, para [0065] wherein smaller subcarrier spacing being used for stand-alone operation mode and larger subcarrier spacing being used for in-band operation mode, is mentioned, also see para [0067] wherein transmitting two copies of synchronization signals (which includes the measurement procedure) being used in one TTI in in-band operation mode, whereas one copy of synchronization signal (which includes the measurement procedure) being used in one TTI in stand-alone operation mode, is mentioned, see para [0082] wherein different frequencies/repetition levels being used in in-band operation mode and stand-alone operation mode, is mentioned and also see paragraphs [0100] & [0102]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of TAMAKI et al.  to have the operational modes of the first cell comprising two or more of an in-band mode, a stand-alone mode, and a guard-band mode and also to include determining two or more operational modes supported by the node and wherein selecting the measurement procedure from the plurality of possible measurement procedures being further based on the determined two or more operational modes supported by the node, disclosed by YI et al. in order to provide an effective mechanism for efficiently handling various internet-of-things (IoT) network access in a wireless communication system and 
Regarding claim 2, TAMAKI et al. and YI et al. together teach the method of claim 1.
TAMAKI et al. further teach the method of claim 1, wherein obtaining the information related to the operational modes of the first cell comprises one or more of: obtaining historical data or statistics that relates a cell ID of the first cell and the operational modes supported by the first cell; receiving information from the serving cell of the node about the operational modes of the first cell; reading system information of the first cell, the system information indicating the operational mode of the first cell; and estimating interference or interference statistics received from the first cell, wherein the estimated interference or interference statistics provide an indication of the operational modes of the first cell (see page 26, para [0099] wherein WTRU being indicated by the source eNB, e.g., in a measurement configuration, that certain neighboring cells/first_cell, which may be identified with a physical cell ID (PCI) supporting CE mode operation, is mentioned). 
	Regarding claim 3, TAMAKI et al. further teach the method of claim 1, wherein the one or more measurement parameters of the selected measurement procedure comprise one or more of: a measurement time; a measurement reporting time or delay; a measurement accuracy; a number of cells to be measured over the measurement time; a cell selection delay; a cell reselection delay; and a measurement rate for one or more of cell selection and cell reselection (see page 23, para [0090] wherein the WTRU selecting the PRACH resources and number of repetitions based on the CE level, being determined by the WTRU using WTRU determined means, is mentioned). 
	Regarding claim 4, TAMAKI et al. further teach the method of claim 1, comprising: obtaining information related to an operational mode of a second cell to be measured by the node, wherein selecting the measurement procedure from the plurality of possible measurement procedures is further based on the operational mode of the second cell (see para [0099] wherein the WTRU receiving a RRC measurement configuration which may contain an information element indicating "reportCEMode" for certain neighboring cells (include second cell), is mentioned and wherein the WTRU including in the measurement report for the indicated neighboring cells, CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned). 
Regarding claim 5, TAMAKI et al. further teach the method of claim 1, comprising obtaining information regarding an operational mode to be used by the node after a cell change procedure, wherein obtaining the information regarding the operational mode to be used by the node after the cell change procedure comprises one or more of: obtaining pre-defined information regarding the operational mode of the node after the cell change procedure; autonomously determining the operational mode of the node after the cell change procedure; and receiving the information regarding the operational mode of the node after the cell change procedure (see page 26, para [0100], wherein the  source eNB  and/or target  eNB determining  the  CE  mode  and  level  for  a  WTRU (which includes pre-defined information regarding the operational mode of the node) with which to operate on the  target cell, is mentioned). 
	Regarding claim 6, TAMAKI et al. further teach the method of claim 5, comprising: obtaining information related to one or more configuration parameters (see page 28, para [0105] wherein the WTRU being allocated a CE specific time/frequency resource is mentioned) and performing the cell change procedure using the obtained information related to the one or more configuration parameters, wherein the one or more configuration parameters comprise one or more of: a carrier frequency; a time domain filtering coefficient; a hysteresis parameter; a cell change offset or margin; a measurement bandwidth; and a type of measurement to be performed (see page 28, para [0105] wherein the WTRU being allocated a CE specific time/frequency resource is mentioned and see para [0106] wherein the WTRU determining to operate in CE mode on the target cell, is mentioned). 
Regarding claims 7 and 8, TAMAKI et al. and YI et al. together teach the method of claim 1.
TAMAKI et al. further teach the method of claim 1, comprising obtaining information on a coverage enhancement level of the node with respect to the first cell (see page 31, para [0118] wherein the UE using existing detected neighbor cells/first_cell and measurements to evaluate CE mode cell re-selection candidate, is mentioned and also see para [0117]), wherein obtaining information on the coverage enhancement level of the node with respect to the first cell comprises: performing one or more radio measurements with respect to the first cell and determining the coverage enhancement level of the node with respect to the first cell based on the one or more CE mode cell re-selection candidate, is mentioned & if a candidate cell/first_cell RSRP exceeding the Threshx CE_P threshold, WTRU re-selecting to that cell and considering it to be camped on that cell in CE mode, is mentioned and also see paragraph  [0106]). 
	Regarding claim 9, TAMAKI et al. further teach the method of claim 7, wherein obtaining information on the coverage enhancement level of the node with respect to the first cell comprises: performing one or more radio measurements with respect to the serving cell of the node (see page 31, para [0118] wherein WTRU receiving parameters like Threshx, CE_P from the serving cell, is mentioned and also, WTRU starting evaluations for CE mode cell re-selection/first_cell, is mentioned); and determining the coverage enhancement level of the node with respect to the first cell based on the one or more radio measurements performed with respect to the serving cell (see paragraphs [0118] and [0106]). 
	Regarding claim 10, TAMAKI et al. further teach the method of claim 7, wherein obtaining the information on the coverage enhancement level of the node with respect to the first cell comprises: performing one or more radio measurements with respect to another neighbor cell (see para [0118] wherein WTRU starting evaluations for CE mode cell re-selection and using existing detected neighbor cells (which includes another neighbor cell) and measurements to evaluate CE mode cell re-selection candidate, is mentioned) and determining the coverage enhancement level of the node with respect 
	Regarding claim 11, TAMAKI et al. further teach the method of claim 7, wherein selecting the measurement procedure from the plurality of possible measurement procedures is also based on the obtained information on the coverage enhancement level of the node with respect to the first cell (see paragraphs [0117] & [0119]). 
	Regarding claim 12, TAMAKI et al. further teach the method of claim 7, comprising: monitoring one or more transmitted reference signals and determining a signal transmission pattern for the first cell based on the one or more transmitted reference signals (see page 31, para [0115] wherein the WTRU considering neighbor cell/first_cell for CE mode re-selection based on the indication or PBCH repetition burst pattern being detected, is mentioned), wherein selecting the measurement procedure from the plurality of possible measurement procedures is further based on the determined signal transmission pattern for the first cell (see paragraphs [0116] & [0117]). 
	Regarding claim 14, TAMAKI et al. further teach the method of claim 1, comprising transmitting information about the selected measurement procedure to another node (see paragraphs [0117] & [0118]). 
	Regarding claim 17, TAMAKI et al. teach a node (see Abstract and Fig.1B), comprising: one or more processors (see Fig.1B, block 118/processor and para [0031]), the one or more processors configured to: obtain information related to operational modes of a first cell to be measured by the node, wherein the first cell is a neighbor cell of a serving cell of the node (see page 26, para [0099] ] wherein the WTRU using the wherein a WTRU/node being indicated by the source eNB/serving_cell e.g., in a measurement configuration, that certain neighboring cells/first_cell , which may be identified with a physical cell ID (PCI) supporting CE mode operation, is mentioned), 
	select a measurement procedure from a plurality of possible measurement procedures based on the obtained information related to the operational modes of the first cell, wherein one or more measurement parameters of the selected measurement procedure are adapted to the operational modes of the first cell (see page 26, para [0099] wherein the WTRU including in the measurement report for the indicated neighboring cell/first_cell, CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned and also see para [0090] wherein the WTRU selecting the PRACH resources and number of repetitions based on the CE level, being determined by the WTRU using WTRU determined means, is mentioned and also see para [0101]) and perform one or more measurements in the first cell using the selected measurement procedure (see para [0099] wherein the WTRU including in the measurement report for the indicated neighboring cell/first_cell, CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned and also see para [0090]). 
TAMAKI et al. is silent in teaching the above node comprising wherein the operational modes of the first cell comprise two or more of an in-band mode, a stand-alone mode, and a guard-band mode, determining two or more operational modes supported by the node and wherein the one or more processors are further configured to select the measurement procedure from the plurality of possible measurement procedures further based on the determined two or more operational modes supported by the node. 
However, YI et al. teach a system (see Abstract and Fig.14) comprising wherein the operational modes of the first cell comprise two or more of an in-band mode, a stand-alone mode, and a guard-band mode (see para [0064] wherein UE supporting IoT protocol and supporting all three operation modes, is mentioned and also see paragraphs [0052] to [0054] wherein the three operation modes including a stand-alone mode, a guard-band mode and an in-band mode, is mentioned), determining two or more operational modes supported by the node (see para [102] wherein the UE identifying in-band operation mode & stand-alone operation, is mentioned, also see para [0107] wherein data mapping being based on 15KHz when  both in-band and standalone operations are supported, is mentioned and also see para [0082]) and wherein the one or more processors are further configured to select the measurement procedure from the plurality of possible measurement procedures further based on the determined two or more operational modes supported by the node (see Figures 10 & 11, para [0065] wherein smaller subcarrier spacing being used for stand-alone operation mode and larger subcarrier spacing being used for in-band operation mode, is mentioned, also see para [0067] wherein transmitting two copies of synchronization signals (which includes the measurement procedure) being used in one TTI in in-band operation mode, whereas one copy of synchronization signal (which includes the measurement procedure) being used in one TTI in stand-alone operation mode, is mentioned, see para [0082] wherein different frequencies/repetition levels being used in in-band operation mode and stand-alone operation mode, is mentioned and also see paragraphs [0100] & [0102]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above node of TAMAKI et al.  to have the operational modes of the first cell comprising two or more of an in-band mode, a stand-alone mode, and a guard-band mode and also to include determining two or more operational modes supported by the node and wherein the one or more processors being further configured to select the measurement procedure from the plurality of possible measurement procedures further based on the determined two or more operational modes supported by the node, disclosed by YI et al. in order to provide an effective mechanism for efficiently handling various internet-of-things (IoT) network access in a wireless communication system and thereby efficiently transmitting information to an internet-of-things (IoT) user equipment (UE) via the DL subframes in the wireless communication system.
	Regarding claim 18, TAMAKI et al. and YI et al. together teach the node of claim 17.
TAMAKI et al. further teach the node of claim 17, wherein to obtain the information related to the operational modes of the first cell, the one or more processors are configured to perform one or more of: obtain historical data or statistics that relates a cell ID of the first cell and the operational modes supported by the first cell; receive information from the serving cell of the node about the operational modes of the first which may be identified with a physical cell ID (PCI) supporting CE mode operation, is mentioned).
	Regarding claim 19, TAMAKI et al. further teach the node of claim 17, wherein the one or more measurement parameters of the selected measurement procedure comprise one or more of: a measurement time; a measurement reporting time or delay; a measurement accuracy; a number of cells to be measured over the measurement time; a cell selection delay; a cell reselection delay; and a measurement rate for one or more of cell selection and cell reselection (see page 23, para [0090] wherein the WTRU selecting the PRACH resources and number of repetitions based on the CE level, being determined by the WTRU using WTRU determined means, is mentioned).  
	Regarding claim 20, TAMAKI et al. further teach the node of claim 17, wherein the one or more processors are configured to: obtain information related to an operational mode of a second cell to be measured by the node, wherein the selection of the measurement procedure from the plurality of possible measurement procedures is further based on the operational mode of the second cell (see para [0099] wherein the WTRU receiving a RRC measurement configuration which may contain an information element indicating "reportCEMode" for certain neighboring cells (include second cell), is mentioned and wherein the WTRU including in the measurement report for the CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned). 
Regarding claim 21, TAMAKI et al. further teach the node of claim 17, wherein the one or more processors are configured to obtain information regarding an operational mode to be used by the node after a cell change procedure, and wherein to obtain the information regarding the operational mode to be used by the node after the cell change procedure, the one or more processors are configured to perform one or more of: obtain pre-defined information regarding the operational mode of the node after a cell change procedure; autonomously determine the operational mode of the node after the cell change procedure; and receive the information regarding the operational mode of the node after the cell change procedure (see page 26, para [0100], wherein the  source eNB  and/or target  eNB determining  the  CE  mode  and  level  for  a  WTRU (which includes pre-defined information regarding the operational mode of the node) with which to operate on the  target cell, is mentioned).  
Regarding claim 22, TAMAKI et al. further teach the node of claim 21, wherein the one or more processors are configured to: obtain information related to one or more configuration parameters (see page 28, para [0105] wherein the WTRU being allocated a CE specific time/frequency resource is mentioned); and perform the cell change procedure using the obtained information related to the one or more configuration parameters, wherein the one or more configuration parameters comprise one or more of: a carrier frequency; a time domain filtering coefficient; a hysteresis parameter; a cell change offset or margin; a measurement bandwidth; and a type of measurement to CE specific time/frequency resource is mentioned and see para [0106] wherein the WTRU determining to operate in CE mode on the target cell, is mentioned). 
Regarding claims 23 and 24, TAMAKI et al. and YI et al. together teach the node of claim 17.
TAMAKI et al. further teach the node of claim 17, wherein the one or more processors are configured to obtain information on a coverage enhancement level of the node with respect to the first cell (see page 31, para [0118] wherein the UE using existing detected neighbor cells/first_cell and measurements to evaluate CE mode cell re-selection candidate, is mentioned and also see para [0117]), and wherein to obtain the information on the coverage enhancement level of the node with respect to the first cell, the one or more processors are configured to: perform one or more radio measurements with respect to the first cell and determine the coverage enhancement level of the node with respect to the first cell based on the one or more radio measurements performed with respect to the first cell (see page 31, para [0118] wherein the UE using existing detected neighbor cells/first_cell and measurements to evaluate CE mode cell re-selection candidate, is mentioned & if a candidate cell/first_cell RSRP exceeding the Threshx CE_P threshold, WTRU re-selecting to that cell and considering it to be camped on that cell in CE mode, is mentioned and also see paragraph  [0106]). 
	Regarding claim 25, TAMAKI et al. further teach the node of claim 23, wherein to obtain the information on the coverage enhancement level of the node with respect to the first cell, the one or more processors are configured to: perform one or more radio x, CE_P from the serving cell, is mentioned and also, WTRU starting evaluations for CE mode cell re-selection/first_cell, is mentioned); and determine the coverage enhancement level of the node with respect to the first cell based on the one or more radio measurements performed with respect to the serving cell (see paragraphs [0118] and [0106]). 
	Regarding claim 26, TAMAKI et al. further teach the node of claim 23, wherein to obtain the information on the coverage enhancement level of the node with respect to the first cell, the one or more processors are configured to: perform one or more radio measurements with respect to another neighbor cell (see para [0118] wherein WTRU starting evaluations for CE mode cell re-selection and using existing detected neighbor cells (which includes another neighbor cell) and measurements to evaluate CE mode cell re-selection candidate, is mentioned); and determine the coverage enhancement level of the node with respect to the first cell based on the one or more radio measurements performed with respect to the other neighbor cell (see paragraphs [0118] and [0115]). 
Regarding claim 27, TAMAKI et al. further teach the node of claim 23, wherein the one or more processors are configured to select the measurement procedure from the plurality of possible measurement procedures also based on the obtained information on the coverage enhancement level of the node with respect to the first cell (see paragraphs [0117] & [0119]). 
	Regarding claim 28, TAMAKI et al. further teach the node of claim 23, wherein the one or more processors are configured to: monitor one or more transmitted PBCH repetition burst pattern being detected, is mentioned), wherein the one or more processors are configured to select the measurement procedure from the plurality of possible measurement procedures further based on the determined signal transmission pattern for the first cell (see paragraphs [0116] & [0117]).  
Regarding claim 30, TAMAKI et al. further teach the node of claim 17, wherein the one or more processors are configured to transmit information about the selected measurement procedure to another node (see paragraphs [0117] & [0118]). 
Response to Arguments
7.	Applicant's arguments filed on 06/02/2021 have been fully considered but they are not persuasive. 
8.	In pages 10-13 of Applicant’s Remarks, regarding independent claims 1 and 17, Applicant mainly mentions that TAMAKI fails to disclose the features "selecting a measurement procedure from a plurality of possible measurement procedures based on the obtained information related to the operational mode of the first cell, wherein one or more measurement parameters of the selected measurement procedure are adapted to the operational modes of the first cell," as recited in independent Claim 1. 
However, the Examiner respectfully disagrees to the above statements of the Applicant as follows.
TAMAKI et al. clearly teach in para [0090] that WTRU may select the PRACH resources and number of repetitions (that includes a measurement procedure from a [0093] that the numberOfRepetitions may be used to indicate the number of repetitions for a PRACH preamble transmission. If one or more of these parameters may be specific to a CE level, then the choice of these parameters may implicitly indicate to the eNB the CE level chosen by the WTRU and based on the CE level, the WTRU may select an appropriate ra­ Preamblelndex and numberOfRepetitions (that includes  one or more measurement parameters of the selected measurement procedure are adapted to the operational modes of the first cell). Thus, the above teaching of TAMAKI et al. is clearly equivalent to, as per Broadest Reasonable Interpretation (BRI) of claim limitations, "selecting a measurement procedure from a plurality of possible measurement procedures based on the obtained information related to the operational mode of the first cell, wherein one or more measurement parameters of the selected measurement procedure are adapted to the operational modes of the first cell", as the claim limitation does not specifically specify the details of the measurement procedure or the measurement parameters of the selected measurement procedure.
9.	In pages 14-16 of Applicant’s Remarks, regarding independent claims 1 and 17, Applicant also mentions that YI fails to disclose or suggest, "selecting the measurement procedure from the plurality of possible measurement procedures is further based on the determined two or more operational modes supported by the node,"  as recited in independent claim 1 and similarly in independent claim 17.
However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. Yi et al. clearly teach in para [0065] that smaller subcarrier  Yi et al. also teach in para [0067] that transmitting two copies of synchronization signals (that includes the measurement procedure) may be used in one TTI in in-band operation mode, whereas one copy of synchronization signal may be used in one TTI in stand-alone operation mode. Yi et al. further teach in para [0102] that different frame sizes and different repetition numbers of synchronization signals may be used (which clearly include selecting the measurement procedure from the plurality of possible measurement procedures) which are known to the UE by identifying/determining in-band operation mode & stand-alone operation mode. Thus, the above teaching of Yi et al. is clearly equivalent to, as per Broadest Reasonable Interpretation (BRI) of claim limitations, "selecting the measurement procedure from the plurality of possible measurement procedures is further based on the determined two or more operational modes supported by the node" as more number of synchronization signals are needed to be transmitted in in-band operation mode versus less number of synchronization signals are needed to be transmitted in in stand-alone operation mode, which is also consistent with the Applicant’s teaching (see paragraphs [0063] & [0064] of Applicant’s specification of publication) and thus TAMAKI et al. and Yi et al. together teach all the limitations of independent claims 1 and 17 as already mentioned above under Claim Rejections.
10.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion

	Huawei, HiSilicon (“Idle Mode Mobility”, 3GPP TSG-RAN WG2 #92, R2-156762, dated Nov, 2015) disclose NB-IOT ilde mode procedure and redirection in wireless communication system.
	BEALE et al. (US Pub. No: 2018/0376484 A1) disclose mechanisms for infrastructure equipment and methods of communicating for supporting narrow band (NB)-IoT devices using LTE or 4G technology in the wireless communication system.
	Yi et al. (US Pub. No: 2018/0270008 A1) disclose a method and apparatus for performing a cell search in a wireless communication system.
	Kazmi et al. (US Pub. No: 2014/0133428 A1) disclose a method in a network node for adapting a Secondary cell, SCell, command to a user equipment in a wireless communication system.
	SIOMINA et al. (US Pub. No: 2014/0098690 A1) disclose systems, methods, and apparatuses for requesting parallel uplink wireless signal measurements (UL measurements) in a wireless communication system.
	Callender et al. (US Pub. No: 2015/0327054 A1) disclose systems and methods relating to reconfiguration of a Carrier Aggregation (CA) enabled wireless device using a measurement gap in a wireless communication system.
	Tang et al. (US Pub. No: 2015/0245235 A1) disclose technology for configuring measurement gap patterns in a wireless communication system.
	CHEN et al. (US Pub. No: 2015/0215874 A1) disclose techniques for controlling transmission power in shared radio frequency spectrum.

	Sun et al. (US Pub. No: 2018/0212698 A1) disclose methods for decoding DL PHY channels in a narrow band wireless system.
	LIU et al. (US Pub. No: 2018/0255523 A1) disclose a method and an apparatus for obtaining an uplink-downlink carrier frequency spacing in a wireless communication system.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building

                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477    
	8/10/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477